FOR PUBLICATION                           FILED
                   UNITED STATES COURT OF APPEALS                        JAN 23 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

ISAIAS LORENZO LOPEZ,                           No.    15-72406

                Petitioner,                     Agency No. A078-242-814

 v.
                                                ORDER
WILLIAM P. BARR, Attorney General,

                Respondent.



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.